Citation Nr: 1532555	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim to reopen a claim of entitlement to service connection for schizophrenia, paranoid type.  The Veteran appealed the adverse decision, and the matter is now before the Board.  

This case was previously before the Board in February 2012 and April 2014, at which times the Board reopened the claim and remanded the matter on appeal for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its February 2012 and April 2014 remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include schizophrenia, did not manifest during active military service or within one year after separation from service, and it is not etiologically related to his active military service.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.384 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

The Veteran's acquired psychiatric disability, including schizophrenia, qualifies as a "chronic disease" because it is a psychosis, which is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) might apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see 38 C.F.R. § 3.384.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

The claims file includes numerous VA examinations, as well as other VA and private treatment records, in which medical professionals confirmed the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and assigned Global Assessment of Functioning (GAF) scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2014).  However, the Veteran has psychiatric diagnoses under the DSM-IV as well as diagnoses under the DSM-V, as shown by the May 2014 VA examination.  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V criteria.

Moreover, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, numerous recent VA medical treatment records, including the March 2012 and May 2014 VA examinations, show diagnoses and treatment for schizophrenia, and thus, the Veteran's current diagnosis for an acquired psychiatric disability, including schizophrenia, is not in question.  

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current acquired psychiatric disorder.  Service treatment records from September 1972 to April 1973 are silent as to complaints or treatment for any psychiatric disorder.  In fact, a September 1972 entrance report of medical examination noted his psychiatric condition as normal, and the Veteran indicated that he did not have any psychiatric symptoms, such as depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort, on his report of medical history from the same date.  Likewise, the January 1973 discharge report of medical history also notes normal psychiatric symptoms, and does not note any abnormalities.  

Service personnel records, including a February 1973 administrative record, showed that the Veteran was placed on probation for six months, and that he was subsequently discharged from service.  A January 1973 medical department activity record showed that the Veteran did not manifest any apparent signs of psychosis, severe neurosis, endogenous depression or organic central nervous system deficit, during his interview.  Moreover, this examination noted that he was able to distinguish the difference between right and wrong, to adhere to the right, and that he had the mental capacity to understand and to participate in any action taken in his administrative proceedings.  The medical professional reported that the Veteran was cleared psychiatrically for action deemed appropriate by command, and noted that he is a well-balanced individual with no emotional disturbance.  

In an April 1973 statement of medical condition, the Veteran reported that he underwent a separation examination more than three working days prior to his departure from the place of separation, and to the best of his knowledge, since his last separation examination, his medical condition changed only to the extent that he contracted a skin disease.  This statement did not mention any psychiatric disorder symptoms.  

The record does not contain treatment records for any psychiatric symptoms until a March 1978 private treatment record, which showed a diagnosis of antisocial behavior but did not provide an etiology for this diagnosis.  Since then, the record shows continuous treatment for an acquired psychiatric disorder, including anxiety, schizoaffective disorder, and schizophrenia.  In particular, VA treatment notes from October 1980, August 1984, October 1988, April 1992, several records from May 1999 to June 2001, October 2005, and many more recent medical records show current symptoms and treatment for an acquired psychiatric disorder, including several hospitalizations, such as in 1979, 1988, and 1992. However, these records do not discuss the etiology of the Veteran's acquired psychiatric disorder, and they do not relate his disorder to his military service.  

Likewise, private treatment records from June 2000, April 2006, January 2007, September 2007, February 2008, and more recent private treatment notes show the presence of psychiatric symptoms and treatment, but do not relate his current symptoms to his military service.  

The claims file does include several documents which discuss the etiology of his psychiatric disorder.  An October 1980 VA progress note showed that he was assessed with an altered emotional status and anxiety that was due to an unknown etiology.  In a May 1996 private psychiatry consultative report, the Veteran complained that he has been ill since 1976, and that he was nervous in the Army in 1972.  He also reported that he had his first "nervous breakdown" after discharge from service when he could not adjust to civilian life.  During this same interview, the Veteran reported another set of events that led to the onset of his psychiatric symptoms, which occurred in 1976 after he suffered a head injury.  

Social Security Administration (SSA) records indicated that he unemployable and he was granted disability benefits based on his psychiatric symptoms since August 1987. 

In a July 2000 private initial psychiatric evaluation, the Veteran reported first developing paranoid symptoms around 1974, and he stated that he has been treated for this disorder since that time.  

In December 2000, the Veteran filed a claim to reopen service connection for schizophrenia and he noted that this disorder began in 1973.  In June 2007 he filed another claim to reopen service connection for this disorder, and he indicated that it developed after he left the military, but that he believed it may have started while he was in service.  In an October 2007 statement in support of his claim, he alleged that the military caused his mental problems.  In a November 2008 substantive appeal (VA Form 9), he alleged that he was treated for this disorder at a VA facility in Toledo, Ohio from 1973 to 2005.  VA issued a memorandum of formal finding in June 2010 indicating the steps taken to ascertain these records and showing that VA treatment records prior to May 1992 from this facility are unavailable. 

Following a Board decision remanding this matter in February 2012, the Veteran was afforded a VA examination in March 2012, during which the examiner reviewed his claims file, performed an in-person examination, and took down his self-reported symptoms and history.  She diagnosed him with bipolar type of schizoaffective disorder, polysubstance dependence, and malingering.  She explained that he has a well-documented, longstanding history of reporting unlikely mental and physical symptoms, including seizures, in order to obtain medications he abuses, primarily valium and opioids.  She also noted that he malingered on psychological testing administered during this examination, and that he also malingered during a June 1994 evaluation.  

Following an in-person examination, review of the Veteran's records, and his self-reported history, the examiner opined that his schizoaffective disorder did not have its onset during his brief military career, and is not otherwise etiologically related to his military service.  She explained that his problems, symptoms, and poor functioning predate military enlistment and were likely to become chronic, regardless of his brief military experience.  

Following another Board decision to remand this matter in April 2014, the Veteran underwent another VA examination in May 2014, during which the examiner reviewed his claims file, performed an in-person examination, and took down his self-reported symptoms and history.  This examiner confirmed his diagnoses of schizophrenia, unspecified substance use disorder, and unspecified personality disorder using the DSM-V.  The Board's remand directives asked the examiner to provide an opinion regarding the cause of the Veteran's current acquired psychiatric disorder assuming that he was psychiatrically normal at service entrance.  Following a thorough review of his records, including citations to the pertinent service treatment and personnel records, VA and private treatment records, and the Veteran's self-reported history, this examiner also provided a negative nexus opinion regarding the Veteran's acquired psychiatric disorder. 

Specifically, she concluded that although his current symptoms are related to his perceptions and delusions about the military, there is no compelling evidence that his diagnosis is etiologically related to his time in active service.  She opined that based on the May 2014 VA examination, it is less likely than not (less than 50 percent probability) that any of the Veteran's diagnoses had their onset in, or are otherwise etiologically related to, active service.  She reasoned that the majority of medical records regarding mental health contacts the Veteran has had indicated diagnoses of schizophrenia, polysubstance abuse and dependence, and personality disorders or traits.  Moreover, she noted that medical records indicate a long history of several specific delusions, as well as auditory hallucinations.  Additionally, several hospitalizations were an attempt on the Veteran's part to obtain substances, as one of his drugs of abuse was prescription drugs (benzodiazepines).  Further, she noted that the Veteran was described as manipulative and even as having malingered symptoms in the past.  

She explained that although there were a few instances in the record which indicated that he reported that he began hearing voices soon after being discharged from the Army-but other times stated that his mental health issues began in childhood or in 1976-she concluded that he was a very poor historian and an unreliable reporter.  Thus his report of specific dates and the progression of his symptoms could not be taken at face value.  She provided an example where he reported several times that he was in Vietnam, although this was not supported by his DD-214.  Additionally, he also reported several different reasons that he believed he experienced stress during his time in the Army, and his report of events was not consistent throughout the record (i.e., he reported different stressful and traumatic events at different times).

The VA examiner noted that there was indication in his medical records that he began experiencing mental health symptoms during adolescence.  However, after noting the Board's directive that she should assume that he was psychiatrically normal upon entry into the military, she explained that his service treatment records did not indicate that he was treated for any mental health symptoms or disorders during his time in service.  She cited to a January 1973 mental health evaluation when the Veteran was in the process of being discharged from the Army, which indicated that he was "a well-balanced individual with no emotional disturbance."  She also noted that he signed a form dated April 1973, acknowledging that he had not experienced a change in his mental health status since that exam.  Finally, she noted that no mental health treatment records were available from discharge until 1978.

In light of the aforementioned evidence, the Board finds that the Veteran's acquired psychiatric disorder, to include schizophrenia, did not manifest during active military service or within one year after separation from service, and it is not etiologically related to his active military service.  Specifically, the record shows many instances where the Veteran's statements regarding his service, the onset of his psychiatric symptoms, and the extent of his symptoms were inconsistent with other statements he has made.  Moreover, these statements are also inconsistent with other evidence of record, including his DD-214, service treatment and personnel records, and records and dates of treatment for any psychiatric symptoms.  These inconsistencies were noted in many VA treatment records, including in the March 2012 and May 2014 VA examination reports.  Thus, the Board finds that the Veteran is not credible, and that his statements regarding the onset of his psychiatric disorder, and its relation to service, are not very probative.

The Board finds that the Veteran's acquired psychiatric disorder, to include schizophrenia, did not manifest during active military service because his service treatment records are silent for complaints or symptoms of a psychiatric disorder.  In fact, the January 1973 service personnel record showed that he did not exhibit any signs of a psychological disorder, and that he was a well-balanced individual with no emotional disturbance.  Moreover, there is nothing in the record to indicate that the Veteran's acquired psychiatric disorder manifested within one year after separation from service, namely, by April 1974.  In fact, the record overall shows that he began seeking treatment in 1978 for any psychiatric symptoms.  The only evidence to support this contention comes from the Veteran's lay statements, which the Board has found to be not credible.   

The records where medical professionals addressed the etiology of his acquired psychiatric disorder are of greater probative value than the Veteran's statements.  In particular, the Board notes that the October 1980 VA progress note showed that his anxiety was due to an unknown etiology.  The May 1996 private psychiatry consultative report and the July 2000 private initial psychiatric evaluation noted the Veteran's statements indicating that his psychiatric disorder began in 1972, 1974, and 1976; however, the Board has already determined that the Veteran's lay statements regarding the onset of his psychiatric symptoms are not credible.  Thus, these private treatment records are not probative as to the symptoms' onset.  

The March 2012 and May 2014 VA examination reports are highly pertinent to the onset and etiology of the Veteran's current acquired psychiatric symptoms.  The Board notes that both of the VA examiners indicated that his psychiatric symptoms might predate his service.  However, it appears that the examiners based their opinions on the Veteran's self-reported history, which the Board has already determined is not credible.  Moreover, VA regulations state that a veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, a psychiatric disorder or psychiatric symptoms were not noted in the January 1972 entrance examination.  Thus, VA has not met its burden to rebut the presumption of soundness.  

The VA examiners reviewed the Veteran's records, including his claims file, and they took down the Veteran's self-reported history and symptoms.  Both examiners determined that it was less likely than not that the Veteran's current acquired psychiatric disorder, to include schizophrenia, onset in or is otherwise etiologically related to active service.  Notably, the May 2014 VA examiner supported her conclusions by noting the lack of treatment during service, the Veteran's inconsistent statements regarding his symptoms and their onset since service, the gap in time from separation from service in 1973 to treatment for a psychiatric disorder in 1978, and the January 1973 service personnel record which showed that he was a well-balanced individual with no emotional disturbance.  The March 2012 and May 2014 VA examiners' opinions are the most probative evidence on the issue of etiology of these symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of his records.  Thus, the Board finds that his acquired psychiatric disorder, to include schizophrenia, is not etiologically related to his active military service.  

Accordingly, as the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include schizophrenia, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in October 2007, prior to the adjudications of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, SSA records, and records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in March 2012 and May 2014, during which examiners reviewed the Veteran's records, conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in February 2012 and April 2014 for additional development, including obtaining SSA records, affording the Veteran VA examinations, and readjudicating his claim and issuing supplemental statements of the case (SSOCs) if any benefit sought was denied.  Accordingly, VA associated SSA records with the claims file, provided VA examinations in March 2012 and May 2014, readjudicated his claim and issued SSOCs in September 2012 and September 2014.  Therefore, the Board finds that there has been substantial compliance with its February 2012 and April 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


